Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders DaVita HealthCare Partners Inc.: We consent to the incorporation by reference in the registration statements on Forms S‑8 (No. 333‑190434, No.333‑169467, No.333‑34693, No. 333‑34695, No. 333‑46887, No. 333‑75361, No. 333‑56149, No.333‑30734, No.333‑30736, No. 333‑63158, No. 333‑86550, No. 333‑86556, No. 333‑144097 and No.333‑158220), Form S‑4 (No. 333‑182572) and Forms S‑3 (No. 333-196630, 333-203394, No.333‑169690 and No.333‑183285) of DaVita HealthCare Partners Inc. of our reports dated February26, 2016, with respect to the consolidated balance sheets of DaVita HealthCare Partners Inc. and subsidiaries as of December31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, equity, and cash flows for each of the years in the three‑year period ended December31, 2015, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form10‑K of DaVita HealthCare Partners Inc. Our report refers to a change in the method of accounting for the presentation of debt issuance cost and to a change in the method of accounting for the presentation of deferred tax liabilities and deferred tax assets. /s/ KPMG LLP Seattle, Washington February26, 2016
